DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 06/09/2022.	
3.	Claims 1-6, 8-17 are pending. Claims 1-6, 8-17 are under examination on the merits. Claims 1, 3-6, 9 are amended. Claim 14-17 are newly added Claim 7 is previously cancelled.  
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive, thus claims 1-6, 8-13 stand rejected as set forth in Office action dated 01/20/2022 and further discussed in the Response to Arguments below.  

Election/Restrictions
Election by Original presentation  

6.	Newly submitted claims 15 and 16 are directed to an invention that is independent or distinct from the invention originally claimed (i.e.,  patentably distinct species) for the following reasons:
 (I)	Thermochromic pigment composition comprising © at least one compound including  (i.e. claim 15).
                          
    PNG
    media_image1.png
    357
    465
    media_image1.png
    Greyscale


(II)	Thermochromic pigment composition comprising © at least one compound including  (i.e. claim 16).
                                       
    PNG
    media_image2.png
    224
    341
    media_image2.png
    Greyscale

 The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the newly claims 15-16 limitation are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim 1-2, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isozaki et al. (US Pub. No. 2011/0021678 A1, hereinafter “’678”).  

Regarding claims 1-2,6: ‘678 discloses a polycarbonate resin composition (Page 11, Table 1) comprising (A) at least one electron-donor organic dye compound such as  anthraquinone-based orange dye or green dye as colorant 1 or 2 (Page 11, [0183]-[0184]), (B) at least one electron-acceptor compound such as  bisphenol A polycarbonate as PC (Page 10, [0168]), and (C) at least one compound of octadecyl 3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate trade name Irganox 1076, as an antioxidant (i.e., stabilizer 1; Page 10, [1072]) as shown Examples 1-7 (Page 11, Table 1). ‘678 is silent with regard to the at least one compound (C) serving as a reaction medium capable of bringing about a reversible electron-acceptance /donation reaction attributable to compounds (A) and (B). 
Since ’678 discloses the identical or the substantially identical thermochromic pigment composition as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e., serving as a reaction medium bringing about a reversible electron-acceptance/donation reaction would inherently/implicitly be achieved by ‘678 (i.e., the at least one compound (C) serving as a reaction medium capable of bringing about a reversible electron-acceptance /donation reaction attributable to compounds (A) and (B)).  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
"Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5). 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).

9.	Claim 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (US Pat. No.4,523,207 , hereinafter “’207”).  

Regarding claims 1-2: ‘207 discloses the thermochromic coating formulation (Col. 2, lines 53-57) consists of a thermochromic dye, a phenolic resin, one or more waxes and a binder (Col. 4, lines 47-51).  A preferred coating composition is as follows: 

    PNG
    media_image3.png
    163
    273
    media_image3.png
    Greyscale

		A preferred phenolic material is formula 4,4' isopropylidenediphenol having the trade name Parabis and of the structure (Col. 4, lines 66-68 to Col. 5, lines 1-7).

    PNG
    media_image4.png
    56
    185
    media_image4.png
    Greyscale

		An alternate dye for use with the Parabis phenolic resin is 2'-analino-6'-diethyl amino-3'-methyl fluoran having the trade name N102 and of the structure

    PNG
    media_image5.png
    145
    247
    media_image5.png
    Greyscale

‘207 is silent with regard to the at least one compound (C) serving as a reaction medium capable of bringing about a reversible electron-acceptance /donation reaction attributable to compounds (A) and (B). 
Since ’207 discloses the identical or the substantially identical thermochromic pigment composition as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e., bringing about a reversible electron-acceptance/donation reaction would inherently/implicitly be achieved by ‘207 (i.e., the at least one compound (C) serving as a reaction medium capable of bringing about a reversible electron-acceptance /donation reaction attributable to compounds (A) and (B)).  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
"Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5). 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-2, 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2016/0333210 A1, hereinafter “’210”) in view of Morizur et al. (US Pub. No. 2012/0202034 A1, hereinafter “’034”). 

Regarding claims 1-2: “210 teaches thermochromic pigment composition (Page 1, [0004]) comprising: (A) at least one electron-donor organic dye compound such as developers (Page 2, [0011]-[0012]; Page 3, Table 2), (B) at least one electron-acceptor compound such as fluoran based thermochromic dyes (Page 2, [0005]; Table 1; Page 15, [0062], Table 8), and  (C) light stabilizers as additives which prevent degradation of a product due to exposure to ultraviolet radiation. “210 teaches additives used to fortify the encapsulated thermochromic systems by imparting a resistance to degradation by ultraviolet light by have a dual functionality of also reducing the width of separation over the hysteresis window (Page 5, [0017]-[0018]). “210 does not expressly teach at least one compound (C) serving as a reaction medium capable of bringing about a reversible electron-acceptance /donation reaction attributable to compounds (A) and (B). 
However,”034 teaches branched polycarbonate resin compositions (Page 1, [0001]) comprising  one or more heat stabilizers such as Irganox 1076 as hindered phenol heat stabilizer as shown below that withstand discoloration and increased melt viscosity when exposed to elevated temperatures (Page 7, [0075]-[0076]).  These compositions are useful in the manufacture of various shaped, formed and/or molded articles (Page 1, [0001]) 



    PNG
    media_image6.png
    132
    261
    media_image6.png
    Greyscale



In an analogous art of ink composition comprising composite particle, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the stabilizer by ‘210 so as to include least one compound of formula (I) as taught by ‘034, and would have been motivated to do so with reasonable expectation that this would result in withstand discoloration and increased melt viscosity when exposed to elevated temperatures.  These compositions are useful in the manufacture of various shaped, formed and/or molded articles as suggested ‘034 (Page 1, [0001]). 
It is noted that the substitution of equivalents (i.e., stabilizer) requires no express motivation as long as the prior art recognizes the equivalency. In re Fount USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v Linde Air Products Co., 85 USPQ 328 (USSC).
It is noted that  "Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product such as the at least one compound (C) serving as a reaction medium capable of bringing about a reversible electron-acceptance /donation reaction attributable to compounds (A) and (B)." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5). 

Regarding claim 6: “210 teaches the thermochromic pigment composition (Page 1, [0004]), wherein the electron-acceptor compound is selected form the group consisting of  1-bis(4-hydroxy-3-methylphenyl) cyclohexane (CAS no.: 2362-14-3), and  2,2-bis(4-hydroxy-3-methylphenyl)propane (Bisphenol C, CAS no.: 79-97-0) (Page 2, [0012]). 

Regarding claim 8: “210 teaches a microencapsulated thermochromic pigment comprising a composition (Page 17, [0064]).  

Regarding claim 9: “210 teaches an ink composition comprising the microencapsulated thermochromic pigment (Page 17, [0064]; Page 18, [0076]). 
12.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2016/0333210 A1, hereinafter “’210”) in view of Morizur et al. (US Pub. No. 2012/020 2034 A1, hereinafter “’034”) as applied to claim 1 above, and further in view of Sekiguchi et al. (US Pub. No. 2012/0227623 A1, hereinafter “’623”). 

Regarding claim 5: The disclosure of ‘210 in view of ‘034 is adequately set forth in paragraph 11 above and is incorporated herein by reference. ‘210 in view of ‘034 does not expressly teach wherein the electron-donor organic dye is selected form the group consisting of  3-(4-diethylamino-2-ethoxyphenyl)-3-(1-ethyl-2- methylindol-3-yl)-4-azaphthalide (Blue 63, CAS no.: 69898-40-4). 
	However, ‘623 teaches a liquid ink  (Page 1, [0008)comprising a leuco dye such as Blue 63 (Page 2, [0018]), a developer (Page 1, [0015]-[0016]), and a solvent (Page 2, [0019]). “623 teaches a single type of  leuco dye can be used or two or more types thereof can be mixed for use. If the leuco dye is appropriately selected, because various colors can be developed, it is also easily used in color applications. Among these, particularly suitable materials are triphenylmethane-based leuco dyes, fluoran-based leuco dyes and phenylindole phthalide-based leuco dyes (Page 2, [0018]). 
In an analogous art of ink composition comprising composite particle, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electron-donor organic dye by ‘210 so as to include the electron-donor organic dye such as Blue 63 as taught by ‘623, and would have been motivated to do so with reasonable expectation that this would result in providing various colors that can be developed, and easily can be used in color applications as suggested ‘623 (Page 2, [0018]).
It is noted that the substitution of equivalents (i.e., the electron-donor organic dye) requires no express motivation as long as the prior art recognizes the equivalency. In re Fount USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v Linde Air Products Co., 85 USPQ 328 (USSC).

13.	Claims 3-4, 10-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2016/0333210 A1, hereinafter “’210”) in view of Morizur et al. (US Pub. No. 2012/020 2034 A1, hereinafter “’034”) as applied to claim 1 above, and further in view of Kiyocharu Kawashima (US Pat. No. 5,417,748, hereinafter “’748”). 

Regarding claims 3-4,10-14,17: The disclosure of ‘210 in view of ‘034 is adequately set forth in paragraph 11 above and is incorporated herein by reference. ‘210 in view of ‘034 does not expressly teach the thermochromic pigment composition according to claim 1, comprising:
(A) from 1 to 10% by weight, preferably from 2 to 4% by weight of the at least one electron-donor organic dye compound, (B) from 1 to 20% by weight, preferably from 4 to 10% by weight of the at least one electron-acceptor compound, and C) from 70 to 98% by weight, preferably from 86 to 94% by weight of the at least one compound responding to the formula (I), and a writing instrument comprising an ink composition, wherein the writing instrument is selected from the group consisting of pens, friction-erasable ink pens, ballpoint pens, pencils, and chalks, wherein the writing instrument includes a friction element or an eraser, and a method of writing, comprising contacting a writing instrument including the microencapsulated thermochromic pigment composition  with a media.
	However, ‘748 teaches a writing instrument containing, in its own container, a color ink agent mixing at least one electron donating coloring compound selected from a group A consisting of lactone, fluoran, and  naphthospiropyran in the amount of to 2.5% by weight (Col. 8, lines 1-14, Example), and an electron accepting developing compound such as zinc salicylate or bisphenol A (Col. 2, lines 5-31) in the amount of to 5% by weight (Col. 8, lines 1-14, Example), and 91% by weight of a solvent (i.. read on amount of compound of formula I) (Col. 8, lines 1-14, Example). Moreover, the ink agent allows the achromatic operation even when it is used on a permeable surface, and is, therefore applicable to various materials such as paper, cloth, wood and plastics in addition to a whiteboard marker and the like (Col. 7, lines 34-40). Furthermore, because the ink agent  is a liquid, the embodiment can be employed in such form of writing instruments as a brush pen, fountain pen and ball-point pen, alternatively to a felt-tipped pen (Col. 7, lines 54-57) with benefit of  providing a writing instrument by using the ink agent  that allows such achromatic operation by application of water, saliva and the like, a written print can be very easily erased and/or corrected, scribbles on clothes, walls and the like, dirt adhered by misoperation can be conveniently cleaned as well, and it can be conveniently operated (Col. 7, lines 34-40). The writing instrument capable of instantly discoloring written letters and the like by applying water thereto, enabling easy erasure and correction of letters as well as restoration of such letters that has been once erased (Col. 1, lines 5-10). 
In an analogous art of ink composition comprising composite particle, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the thermochromic pigment composition by ‘210 so as to include (A) from 1 to 10% by weight, preferably from 2 to 4% by weight of the at least one electron-donor organic dye compound, (B) from 1 to 20% by weight, preferably from 4 to 10% by weight of the at least one electron-acceptor compound, and C) from 70 to 98% by weight, preferably from 86 to 94% by weight of the at least one compound responding to the formula (I), and a writing instrument comprising an ink composition, wherein the writing instrument is selected from the group consisting of pens, friction-erasable ink pens, ballpoint pens, pencils, and chalks, wherein the writing instrument includes a friction element or an eraser as taught by ‘748, and would have been motivated to do so with reasonable expectation that this would result in providing a writing instrument by using the ink agent  that allows such achromatic operation by application of water, saliva and the like, a written print can be very easily erased and/or corrected, scribbles on clothes, walls and the like, dirt adhered by misoperation can be conveniently cleaned as well, and it can be conveniently operated (Col. 7, lines 34-40). The writing instrument capable of instantly discoloring written letters and the like by applying water thereto, enabling easy erasure and correction of letters as well as restoration of such letters that has been once erased as suggested ‘748 (Col. 1, lines 5-10). 

Response to Arguments
14.	Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive,
In response to the Applicant’s argument that the trace amount (0.1 wt%) of Irganox 1076 present in the composition of lsozaki ‘678 or (1 wt%) Irganox 1076 present in the composition of lewis ‘207 is insufficient to serve as a reaction medium.
The Examiner respectfully disagrees. Since ’678 or ‘207 discloses the identical or the substantially identical thermochromic pigment composition as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e., serving as a reaction medium bringing about a reversible electron-acceptance/donation reaction would inherently/implicitly be achieved by ‘678 or ‘207 (i.e., the at least one compound (C) serving as a reaction medium capable of bringing about a reversible electron-acceptance /donation reaction attributable to compounds (A) and (B)).  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
"Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5). 
Furthermore, it is noted that the feature upon which Applicant relies (i.e., the amount of reaction medium) is not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993).

In response to the Applicant’s argument that the undefined level of light stabilizers used in the composition of Wang ‘210 is insufficient to place one of ordinary skill in the art in possession of amounts of stabilizers sufficient to serve as a reaction medium.
The Examiner respectfully disagrees. Since the combination of ‘210 in view of ‘034  teaches identical or substantially identical the thermochromic pigment composition as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. serving as a reaction medium would be expected to be the same as claimed (i.e., the at least one compound (C) serving as a reaction medium capable of bringing about a reversible electron-acceptance /donation reaction attributable to compounds (A) and (B)). If there is any difference between the product of ‘210 in view of ‘034 and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
It is noted that  "Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product such as the at least one compound (C) serving as a reaction medium capable of bringing about a reversible electron-acceptance /donation reaction attributable to compounds (A) and (B)." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5). 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, nevertheless, the combination of ‘210 in view of ‘034 and further in view of ‘623 or ‘748 is deemed to teach the thermochromic pigment composition as the recited claimed. ‘210 in view of ‘034 does not expressly teach wherein the electron-donor organic dye. However, ‘623 teaches a liquid ink  (Page 1, [0008)comprising a leuco dye such as Blue 63 (Page 2, [0018]), a developer (Page 1, [0015]-[0016]), and a solvent (Page 2, [0019]). “623 teaches a single type of  leuco dye can be used or two or more types thereof can be mixed for use. If the leuco dye is appropriately selected, because various colors can be developed, it is also easily used in color applications. Among these, particularly suitable materials are triphenylmethane-based leuco dyes, fluoran-based leuco dyes and phenylindole phthalide-based leuco dyes (Page 2, [0018]). In an analogous art of ink composition comprising composite particle, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electron-donor organic dye by ‘210 so as to include the electron-donor organic dye such as Blue 63 as taught by ‘623, and would have been motivated to do so with reasonable expectation that this would result in providing various colors that can be developed, and easily can be used in color applications as suggested ‘623 (Page 2, [0018]).
Similarly, ‘210 in view of ‘034 does not expressly teach the thermochromic pigment composition according to claim 1, comprising: (A) from 1 to 10% by weight, preferably from 2 to 4% by weight of the at least one electron-donor organic dye compound, (B) from 1 to 20% by weight, preferably from 4 to 10% by weight of the at least one electron-acceptor compound, and C) from 70 to 98% by weight, preferably from 86 to 94% by weight of the at least one compound responding to the formula (I), and a writing instrument comprising an ink composition, wherein the writing instrument is selected from the group consisting of pens, friction-erasable ink pens, ballpoint pens, pencils, and chalks, wherein the writing instrument includes a friction element or an eraser, and a method of writing, comprising contacting a writing instrument including the microencapsulated thermochromic pigment composition  with a media. However, ‘748 teaches a writing instrument containing, in its own container, a color ink agent mixing at least one electron donating coloring compound selected from a group A consisting of lactone, fluoran, and  naphthospiropyran in the amount of to 2.5% by weight (Col. 8, lines 1-14, Example), and an electron accepting developing compound such as zinc salicylate or bisphenol A (Col. 2, lines 5-31) in the amount of to 5% by weight (Col. 8, lines 1-14, Example), and 91% by weight of a solvent (i.. read on amount of compound of formula I) (Col. 8, lines 1-14, Example). Moreover, the ink agent allows the achromatic operation even when it is used on a permeable surface, and is, therefore applicable to various materials such as paper, cloth, wood and plastics in addition to a whiteboard marker and the like (Col. 7, lines 34-40). Furthermore, because the ink agent  is a liquid, the embodiment can be employed in such form of writing instruments as a brush pen, fountain pen and ball-point pen, alternatively to a felt-tipped pen (Col. 7, lines 54-57) with benefit of  providing a writing instrument by using the ink agent  that allows such achromatic operation by application of water, saliva and the like, a written print can be very easily erased and/or corrected, scribbles on clothes, walls and the like, dirt adhered by misoperation can be conveniently cleaned as well, and it can be conveniently operated (Col. 7, lines 34-40). The writing instrument capable of instantly discoloring written letters and the like by applying water thereto, enabling easy erasure and correction of letters as well as restoration of such letters that has been once erased (Col. 1, lines 5-10). In an analogous art of ink composition comprising composite particle, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the thermochromic pigment composition by ‘210 so as to include (A) from 1 to 10% by weight, preferably from 2 to 4% by weight of the at least one electron-donor organic dye compound, (B) from 1 to 20% by weight, preferably from 4 to 10% by weight of the at least one electron-acceptor compound, and C) from 70 to 98% by weight, preferably from 86 to 94% by weight of the at least one compound responding to the formula (I), and a writing instrument comprising an ink composition, wherein the writing instrument is selected from the group consisting of pens, friction-erasable ink pens, ballpoint pens, pencils, and chalks, wherein the writing instrument includes a friction element or an eraser as taught by ‘748, and would have been motivated to do so with reasonable expectation that this would result in providing a writing instrument by using the ink agent  that allows such achromatic operation by application of water, saliva and the like, a written print can be very easily erased and/or corrected, scribbles on clothes, walls and the like, dirt adhered by misoperation can be conveniently cleaned as well, and it can be conveniently operated (Col. 7, lines 34-40). The writing instrument capable of instantly discoloring written letters and the like by applying water thereto, enabling easy erasure and correction of letters as well as restoration of such letters that has been once erased as suggested ‘748 (Col. 1, lines 5-10). 
It is noted that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).
‘034, ‘623 and ‘748 cure the deficiency in ‘210 references relied upon in rejecting claims. The applicants need to show that his, her, or their invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977). The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product and show the product is actually different from and unexpectedly better than the teachings of the references. 

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
07/19/2022